Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This communication is a Non-Final Office Action rejection on the merits. Claims 1-20 are currently pending and have been addressed below.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 , are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
5.	In the instant case, claims 1-7 are directed to a process (i.e., method), claims 8-20 are directed to a machine (i.e. A crypto-transactional platform). Therefore, these claims fall within the four statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.
6.	The limitations of independent claim 1, which is representative of independent claims 8 and 15, have been denoted with letters by the Examiner for easy reference. The abstract idea recited in claim 1 are identified in bold below:
[A]	A method comprising: 
[B]	implementing a distributed digital ledger through a crypto-transactional platform, the distributed digital ledger being a growing set of records linked through cryptography;
[C]	processing, via the crypto-transactional platform, a first crypto transaction through a payment card; 
[D]	additionally processing, via the crypto-transactional platform, a second non-crypto transaction through the payment card; and 
[E]	as part of processing the first crypto transaction and the second non-crypto transaction through the payment card via the crypto-transactional platform, handling security of both the first crypto transaction and the second non-crypto transaction through the payment card via the distributed digital ledger.
Limitations A through E under the broadest reasonable interpretation covers
steps or functions of certain methods of organizing human activity, as this is a form of
commercial and legal interactions (e.g., implementing, processing, identifying, and handling). For example, the disclosure establishes processing two different kinds of transactions (e.g. crypto, fiat) in a payment platform and the platform providing payment security for both transactions. Accordingly, the claims recite an abstract idea in the form of commercial and legal interactions activities (See pages 7, 10, Alice Corporation Pty. Ltd. V. CLS Bank International, et al., U.S. Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Therefore, claims 1 and 9 recite an abstract idea and the analysis proceed to Step 2A.2.
7.	The judicial exception is not integrated into a practical application. In particular, claims 1, 8 and 15 recites the additional elements in bold below:
[A]	A method comprising: 
[B]	implementing a distributed digital ledger through a crypto-transactional platform, the distributed digital ledger being a growing set of records linked through cryptography;
[C]	processing, via the crypto-transactional platform, a first crypto transaction through a payment card; 
[D]	additionally processing, via the crypto-transactional platform, a second non-crypto transaction through the payment card; and 
[E]	as part of processing the first crypto transaction and the second non-crypto transaction through the payment card via the crypto-transactional platform, handling security of both the first crypto transaction and the second non-crypto transaction through the payment card via the distributed digital ledger.
when the additional elements are considered individually and as an ordered combination, the claim as a whole amounts to no more than or mere instructions to implement an abstract idea on a distributed digital ledger via a crypto-transactional platform, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because they do not recite any additional elements indicative of integration into a practical application. Rather, the claim as whole generally links the judicial exception to a technological environment defined by high level recitations of a computer and the Internet/network. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B.
The additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through “instructions” performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to “apply it” on a computer. This is not enough to provide an inventive concept. Therefore, claims 1, 8 and 15 are not patent eligible.
8.	 Dependent claims 2-7, which depends on claim 1 are directed to a process (i.e.
method), and claims 9-20, which depends on claim 8 and 15, respectively, are directed to a machine (i.e. A crypto-transactional platform) further recite “further comprising: implementing the payment card with a smart chip; storing, in the smart chip, crypto-information and distributed digital ledger information of a digital wallet of a user of the payment card; and retrieving, through the crypto-transactional platform. information on behalf of the user of the payment card based on the storage; providing a representation of at least one of: a cryptocurrency and a cryptotoken on the payment card; and enabling the first crypto transaction through the payment card based on the at least one of: the cryptocurrency and the cryptotoken; setting up, via the crypto-transactional platform, the digital wallet of the user of the payment card on a data processing device thereof; and downloading, via the crypto-transactional platform, a digital version of the payment card into the data processing device of the user of the payment card following the setting up of the digital wallet; enabling, through an application associated with the crypto-transactional platform and executing on the data processing device of the user of the payment card, viewing of the digital version of the payment card via the data processing device; additionally securing the digital wallet and the payment card using in-built bio-authentication available on the data processing device; isolating fraud associated with at least one of: the first crypto transaction and the second non-crypto transaction based on leveraging a locational identifier associated with the application. Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human, as this is a form of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A as discussed above. There are no additional elements in claims 2-7, and 9-20 for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claims 1, 8 and 15 above, and therefore claims 2-7 and 9-20 are ineligible.
9.	In summary, the dependent claims considered both individually and as an
ordered combination do not provide meaningful limitations to transform the abstract idea
into a patent eligible application of the abstract idea such that the claims amount to
significantly more than the abstract idea itself. The claims do not recite an improvement
to another technology or technical field, an improvement to the functioning of the
computer itself, or provide meaningful limitations beyond generally linking an abstract
idea to a particular technological environment. Therefore, the claims are rejected under
35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
10.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-20, are rejected under 35 U.S.C. 103 as being unpatentable over Weight et al., (US 20190220859 A1) in view of Law et al., (US 20190286805 A1).

14. 	With respect to claims 1, 8 and 15, Weight teaches a method and a crypto-transactional platform comprising:
implementing a distributed digital ledger through a crypto-transactional platform, the distributed digital ledger being a growing set of records linked through cryptography 
(Fig. 1 “a distributed ledger 118”, ¶¶ 0057, 0061).
processing, via the crypto-transactional platform, a first crypto transaction through a payment card (Fig. 4 item 402-404, ¶¶ 0061, 0112).  
additionally processing, via the crypto-transactional platform, a second non-crypto transaction through the payment card (Fig. 4 item 402-404, ¶ 0106 “...Payment data may include bank account information, credit card information, contactless payment data (e.g., Apple Pay® or Android Pay®)...”, also ¶ 0112), and 
as part of processing the first crypto transaction and the second non-crypto transaction through the payment card via the crypto-transactional platform, handling security of both the first crypto transaction and the second non-crypto transaction through the payment card via the distributed digital ledger (¶¶ 0006, 0065-0066).
Although, Weight discloses “payment card” in the form disclosed in ¶ 0106 but does not explicitly disclose “a payment card”. 
Additionally, Law discloses “a payment card” in a payment transaction (Fig. 1A-E, Abstract, ¶¶ 0012, 0026, 0043, 0045).
Therefore, it would have been obvious for a person of ordinary skill in the art at
the time the application was filed to simply the payment transaction of Weight with the payment smart card of Law in order to have the option for performing a secure payment transaction with a smart card.

15. 	With respect to claims 2, 9 and 16, the combination of Weight in view of Law teaches all the subject matter as disclosed in claim 1 above.
Furthermore, Law discloses the method of claim 1 further comprising, implementing the payment card with a smart chip (Fig. 1A-E, Abstract, ¶¶ 0012, 0026, 0043, 0045).
storing, in the smart chip, crypto-information and distributed digital ledger information of a digital wallet of a user of the payment card (Fig. 11, ¶ 0258 “A registered user 1105 (e.g., a card holder) may create a digital wallet on a smart card 1110 and transfer value to the digital wallet from a fiat account, a Payment Terminal, or a crypto digital wallet...”, ¶ 0259 “The smart card 1110 may store an immutable local ledger 1111 indicative of a debit (e.g., payment to recipient 1112) related to the transaction...”), and 
retrieving, through the crypto-transactional platform. information on behalf of the user of the payment card based on the storage (Fig. 11, ¶ 0258 “A registered user 1105 (e.g., a card holder) may create a digital wallet on a smart card 1110 and transfer value to the digital wallet from a fiat account, a Payment Terminal, or a crypto digital wallet...”, ¶ 0259 “The smart card 1110 may store an immutable local ledger 1111 indicative of a debit (e.g., payment to recipient 1112) related to the transaction...”).
16. 	With respect to claims 3, 10 and 17, the combination of Weight in view of Law teaches all the subject matter as disclosed in claim 1 above.
Furthermore, Weight discloses a method further comprising: 
providing a representation of at least one of: a cryptocurrency and a cryptotoken on the payment card (Fig. 4 item 402-404, ¶ 0106 “...Payment data may include bank account information, credit card information, contactless payment data (e.g., Apple Pay® or Android Pay®)... existing cryptocurrency wallet key, and/or other payment processing information (e.g., user name and password for PayPal® or WhatsApp®)”), and 
enabling the first crypto transaction through the payment card based on the at least one of: the cryptocurrency and the cryptotoken (Fig. 4 item 402-404, ¶ 0106).

17. 	With respect to claims 4, 11 and 18, the combination of Weight in view of Law teaches all the subject matter as disclosed in claim 2 above.
Furthermore, Weight discloses a method further comprising: 
setting up, via the crypto-transactional platform, the digital wallet of the user of the payment card on a data processing device thereof (¶ 0104 “A customer may optionally download 302 an application to the customer device 102 (e.g., from an app store) and create (or modify) a customer wallet...”), and 
downloading, via the crypto-transactional platform, a digital version of the payment card into the data processing device of the user of the payment card following the setting up of the digital wallet (¶¶ 0104, 0106).
18. 	With respect to claims 5, 12 and 19, the combination of Weight in view of Law teaches all the subject matter as disclosed in claim 4 above.
Furthermore, Weight discloses a method further comprising: 
enabling, through an application associated with the crypto-transactional platform and executing on the data processing device of the user of the payment card, viewing of the digital version of the payment card via the data processing device (¶¶ 0104, 0106).

19. 	With respect to claims 6 and 13, the combination of Weight in view of Law teaches all the subject matter as disclosed in claim 5 above.
Furthermore, Weight discloses a method further comprising: 
additionally, securing the digital wallet and the payment card using in-built bio-authentication available on the data processing device (¶¶ 0104, 0105 “Identity data may include... biometric data, such as fingerprint data (e.g., scan(s) of the customer's fingerprint(s)), retinal scan data (e.g., image(s) of the customer's retina(s)), facial recognition data (e.g., image(s) of the customer's face), and/or voice data (e.g., recording(s) of the customer's voice)...”, ¶ 0106).

20. 	With respect to claims 7, 14 and 20, the combination of Weight in view of Law teaches all the subject matter as disclosed in claim 5 above.
Furthermore, Law discloses a method further comprising: 
isolating fraud associated with at least one of: the first crypto transaction and the 
second non-crypto transaction based on leveraging a locational identifier associated with the application (¶ 0175 “The restriction rules may define parameters for transactions performed by the user via the smart card... In some embodiments the restriction rules may be based on a geographic location...”)

Conclusion
21.	The prior art made of record and not relied upon:
1)	(US 20170017957 A1) – Cristian Radu,  Authentication System and Method for Server-Based Payments - relates to a method of performing a payment transaction employing a two-factor authentication mechanism.
2)	(US 20220005047 A1) – Maheshwari et al., Proof-of-Age Verification in Mobile Payments - proof-of-age verification in mobile payments conducted at point-of-sale terminals.
3)	(US 20200097952 A1) – Piparsaniya et al., Voice Currency Token Based Electronic Payment Transactions – relates to payment transactions based on electronic currency tokens. In particular, the invention provides systems, methods and computer program products for secure electronic payment transactions based on voice generated currency tokens.
4) 	 (US 20190139033 A1) – Ricotta et al., Method for Real-Time Conversion of Cryptocurrency to Cash and Other Forms of Value at the Point of Use – relates to the mobile payments/digital currencies/cryptocurrency/financial services industry. Specifically, this invention relates to converting monetary value stored as digital currencies and cryptocurrency to cash and other forms of value in real-time within a transactional mobile commerce system.
5)	(US Pat. 10204378 B1) – Wnuk et al., Flexible Payment Services for Travel and Credit Cards – relates to travel and credit card merchants can modernize their traditional fiat-based payment services by adding cryptocurrency payment services.
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-
1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-6709. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685